Citation Nr: 1403671	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement by VA for the cost of emergency medical treatment provided by the Wellmont Bristol Regional Medical Center in Bristol, Tenneesee on May 30, 2010 under the provisions of the Veterans Millennium Health Care and Benefits Act.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the VAMC Fee Processing Center.

Virtual VA contains documents which are either duplicates of the evidence contained in the paper file or are not pertinent to the present appeal.  Presently, there are no documents uploaded onto the Veterans Benefits Management System.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that the Veteran received notice of the scheduled August 2011 Travel Board hearing, but failed to attend because he had no transportation to Roanoke, Virginia.  The record further indicates that the appellant was informed that the hearing could not be held in Bristol, Virginia, and that VA did not offer transportation to the hearing.  It remains unclear whether the Veteran desired additional time to obtain transportation to a hearing, to include determining if his Veterans Service Organization provides such transportation.  As such, the Board will allow another opportunity for the appellant to attend a Travel Board hearing should he so desire.

Accordingly, the case is REMANDED for the following action:

Should he so desire, the appellant should be scheduled for a Travel Board hearing at the appropriate RO before a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to him at his current address.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


